Title: From John Quincy Adams to Abigail Smith Adams, 21 February 1815
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 69.
My dear Mother.
Paris 21. February 1815.

My last Letter to you, was of the 31st: of January, from Bruxelles; and I enclosed it to Mr Beasley at London, requesting him to forward it by the earliest possible opportunity. By his answer he informs me that he dispatched it by the Packet which was to sail on the 15th: instant from Falmouth—Two days after it was written I left Bruxelles and came to this City where I arrived on the 4th: instant—The next day I received from Mr Crawford your two Letters of 7. September and 16. October, together with one of 16. October from my dear father.— By the list which you give of the Letters received from me, I think upon the arrival of the Chauncey, the series will be complete, with the exception of N. 47. dated 5. June 1813. which I suppose is irretrievably lost— I sent it from St: Petersburg by a young man named John W. Smith, who was then in a deep consumption, and who died in London a few Months afterwards. I presume he had forwarded it by a vessel which must have been captured or lost. Your Letters to me have been more delayed than mine to you; and I believe that many of them have failed of reaching me at all. Between the 16th: of March, and the 29th: of August, I have yet only one from you, which is dated 1st: May.
Three Months more would have completed thirty years since I last saw the City of Paris—It was in May 1785 that I left your house in Auteuil to go and embark at L’Orient for New-York. Thirty years is the period upon the average of one generation of the human race— When I departed form the City, its Streets its public walks, its Squares, its Theatres swarmed with multitudes of human beings as they do now—And in walking through the Streets now, they present so nearly the same aspect as they did then; this Rue de Richelieu, where I now lodge, looks so exactly like the Rue de Richelieu, where I first alighted with my father in April 1778, thirty-seven years ago, that my imagination can scarcely realize the undoubted fact, that of its inhabitants, certainly not one in a hundred, probably not one in a thousand, is the same.—That very Hotel de Valois where my father had his lodgings, still exists as a public Hotel, and a few days ago I had the curiosity to go and look at the apartments, which he then had. That house however is no longer what it was, and the chambers and the furniture equally indicate the depredations of Time—The Hotel du Roi, Place du Carousel, another house in which we lived, has been demolished, and great changes have been made in the whole of that quarter of the City neighbouring upon the Tuileries. I have met here however three or four acquaintances of that date—General La Fayette—Count Marbois and Mr Le Ray de Chaumont—Madame de Stale, I had not the honour of being acquainted with them; but you will certainly recollect her husband, who was Swedish Ambassador here, and to whom she was afterwards married—She has now a daughter shortly to be married, and General La Fayette’s children, whom we used to see at his house as infants have now families of their own nearly grown up—I met them all yesterday at the house of the Count de Tracy, one of whose daughters is married to General La Fayette’s Son George—A brother of this Lady Mrs Victor de Tracy, was a major in the French army in the campaign of 1812 and was taken prisoner at the time of the retreat from Moscow. It was some Months before his family ascertained where he was; and they found he had been sent to a remote and not very comfortable part of Russia—Count de Tracy, and General La Fayette, wrote to me, requesting me to endeavour to obtain either the exchange of Mr de Tracy, or the permission for him to return to France upon Parole—I found it impossible to obtain either of these favours, but the Emperor Alexander in consequence of my application gave orders that Mr de Tracy should be permitted to come to St: Petersburg, and reside there as Count Romanzoff told me, under my special custody—He came accordingly and spent the last Winter at St: Petersburg—He was still there when I left it in April last, but was shortly afterwards released with all the other French prisoners in Russia, and returned home—He and his father and all the family, appretiating their obligation to me, more by my intentions and good-wishes, than by the trifling service which it was in my power to render him have manifested their sense of it in the most affecting manner—General La Fayette, who resides at La Grange, a Country Seat about twenty Miles from Paris, came last week to the City, for the particular purpose of seeing me, and yesterday I had the pleasure of dining with him, and his Son and Daughter, and their children, at Count de Tracy’s, together with the Major, the Countess de l’Aubepin, another Sister, her husband and Children, and to receive the thanks of the whole of this amiable and respectable family for a good-office to one of its worthy members—Count de Tracy was a Senator under the late Government, and is now a Peer of France—The General is in no public Situation— He was always obnoxious to the late Emperor, and it is extraordinary, though perhaps not altogether unaccountable that the restored family have taken no notice of him.
Count Marbois is likewise a Peer of France, and first President of the Court of Accounts—I have been several times at his house, and met there his daughter the Duchess de Plaisance—She has this title by her marriage with the Duke Charles de Plaisance the Son of the late Arch treasurer of the Empire; who in the previous Consular Government was the third Consul.
In the Autumn of the year 1812 Madame de Stael was at St: Petersburg; and I then had the honour of becoming acquainted with her—At that time she was among the warmest friends to the Cause of the Allies against Napoleon, and inclined to favour the British, as his principal Enemies, more than could entirely meet my concurrence—She then gave me an invitation, if I should ever again be in the same City with her to go and see her; of which I have now availed myself—And the more readily, because, since the overthrow of Napoleon, and the European Peace, she has been among the most distinguished friends of our Country, and contributed in no small degree to give the tone to the public opinion of France and of Europe, with regard to the Vandalism of the British exploit at Washington—She has a Son, who as she says is très aimable, and a beautiful daughter soon to be married to the Duke de Broglie.
I have met here some other and more recent acquaintances, of my own Countrymen, and Russians, and formed a few new ones. My Colleagues, Messrs: Bayard, Clay and Russell are here—the two former expect to go in a fortnight or three weeks to London—Mr Gallatin is still at Geneva, but expected shortly here—We are all waiting for the decision of the American Government upon the Treaty of Peace; and for the subsequent orders which may be transmitted to us.
I have had the honour of being presented to the king, and royal family—Monsieur, Count d’Artois, his sons the Dukes d’Angouleme, and de Berry and the Duchcess d’Angoulême, the daughter of Louis 16.— The king spoke to me in English, and asked if I was related to the celebrated Mr Adams—I have paid a visit to my father’s old friend the Duke de la Vauguyon, but he was ill, and sent me an apology for not receiving me and a promise to call upon me, when sufficiently recovered to go abroad.
Among the new acquisitions of Paris since my former acquaintance with it is the famous Museum of the Louvre, which I have visited several times, but in which the collection of Pictures, Statues, and other Monuments of Sculpture and Painting is so vast and extensive that I have not yet been able to examine with attention the tenth part of them—As the Museum is open to the public every day I shall devote much of the leisure I may yet have to visiting it.
I have received Letters from my wife to the latter end of January—She was still at St: Petersburg, busy with preparations for her departure to come to me—She expected to quit that City by the 10th: or 15th: of this Month, and I suppose is now just about setting out— She cannot arrive here before the last of next Month or the beginning of April; by which time I presume I shall receive orders from the Government which will determine our future movements.—If the treaty should be ratified, and my next destination should be to England, I renew the request already made in a former letter that my Sons, George and John may be sent to me—I shall probably soon be weary of a residence in England, for which I have now very little propensity—But I wish to give my boys the opportunity of seeing a little of the world, while I have it in my power; and a longer total separation from them is insupportable both to their Mother and to me.
Mr and Mrs Smith remained at Ghent about a fortnight after I left it, and then came on to this City, where they arrived last week, and are waiting to be enabled to take their passage in the Neptune. They will remain here, perhaps a month or six weeks longer.
I am, my dearest Mother, with every Sentiment of duty and affection, your Son.

John Quincy Adams.